DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
With respect to claim 1, the closest prior art Sun et al. (PGPUB 20200409092), fails to disclose in combination with all of the other elements of the claim wherein the following expression is satisfied: -80 < f3/f4 ≤ -28.24. Modification of Sun to satisfy the claimed expression would require modifying f3 and/or f4 drastically. Sun teaches f3/f4 = -0.70, which is a difference of 27.5 from the claimed ratio. In order to overcome this difference Sun would need to alter the focal length of one or both of the lenses to such a degree that the entire system could not possibly function as intended. Introducing such a large f3 lens power, or such a weak f4 power, would introduce significant image aberrations into the system that would require correction by the fifth or sixth lens. Further, Sun places a condition on the shape of the third lens ([0032]) and the power of the fourth lens ([0035]). Given those conditions, it would be extremely difficult or impossible to reduce the power of the third lens so significantly such that it could increase the f3/f4 ratio enough while also satisfying the power requirement of the fourth lens. Therefore, there would be no motivation or guarantee of success for one skilled in the art to make such a significant modification to the system of Sun. 
For additional reasons for allowance please see applicant’s remarks dated 7/15/2022 pages 9-11.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872